Of all men I shall not be charged by those 'who know me with aiming to bias the decisions of this Court by popular considerations. The motto of the seal of the Court is with me a favourite maxim: Fiat justitia ruat ccelum. But it is certainly true, that the great object of conviction and punishment is the effect which they are to have on society. The reformation of the offender is but a secondary consideration. The crime and. the punishment should therefore be necessarily connected in the view of the people. ' If they consider the former not to have existed, the latter, instead of producing a salutary effect, will shake their confidence in the administration of justice.
By a rigid adherence to the rules of law, this man may be condemned; but the infliction of punishment will have no salutary effect upon the people, for they will not condemn him. He will stand guiltless in the view of his fapnily, for they know his innocence; and what in all events should console and support him, he will stand acquitted by his own conscience.
Motion dismissed, ■